 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince has been the exclusive representative of all employees in the aforesaid unitfor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act5 By refusing to recognize BarbaraWrightthe duly selected grievance chairladyor stewardand therebyrefusing to recognize and bargain with the Union as therepresentative of the employees in the aforesaid unit the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act6By refusing to employ KathleenLewison May 25 1965 and Beulah Wilsonon September14 1965 theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8 (a) (3) of the Act7By the foregoingconduct theRespondent has interferedwithrestrained andcoerced employees in their rights guaranteedin Section7 of the Act and therebyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 9(a)(1) of the Act8Theaforesaid unfair laborpracticesare unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act[Recommended Order omitted from publication ]International Brotherhood of Electrical Workers,Local 1527,AFL-CIOandMcCall Corporation and Dayton TypographicalUnion,Local No 57, International TypographicalUnion, AFL-CIOCase 9-CD-80-2October 19,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by McCall Corporation, herein called the Company, alleging that the InternationalBrotherhood of ElectricalWorkers, Local No 1527, AFL-CIO,herein called the Respondent or IBEW, had violated Section8(b) (4) (D) of the Act by inducing or encouraging employees of theCompany to cease work for the purpose of forcing or requiring theCompany to assign the work in dispute to employees who are mem-bers of the Respondent rather than to employees who are representedby the Dayton Typographical Union, Local No 57, InternationalTypographical Union, AFL-CIO, herein called the ITU A hearingwas held on June 7, 1965, before Hearing Officer Donald G LogsdonAll parties appeared at the hearing and were afforded full opportu-nity to be heard, to examine and cross examine witnesses, and toadduce evidence bearing on the issues Thereafter, briefs were filedby the Company, the Respondent, and the ITUUpon the entire record in the case, the National Labor RelationsBoard makes the following findingsITHE BUSINESS OF THE COMPANYThe McCall Corporation,a Delaware corporation,is engaged inthe publishing and printingbusiness,employing5,600 people repre-161NLRB No 10 ELECTRICAL WORKERS, LOCAL 1527129sented by 15 unions,at its Dayton,Ohio, plant In addition to its ownpublications,McCalls, Redbook,and Saturday Review,the Companyprints some 50 or 60 other publications by contract with other publishers, principally Readers Digest, Newsweek,U S News and WorldReport, and Popular Science The plant prints and distributes on theaverage of 4,500,000 magazines daily During the 12 month periodpreceding the hearing,it performed services to customers outside theState of Ohio valued at more than$50,000, and during this sameperiod it also shipped goods and materials valued at more than$50,000 directly to points outside the State of Ohio The parties stipulated, and we find, that the Employer is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act,tnd that it willef[ectuite the policies of theAct toassert jurisdiction hereinIITHE LABOR ORGANIZATION INVOLVEDThe IBEW and the ITU are both labororganizationswithin themeaning ofSection 2 (5) of the ActIIITHE DISPUTEA Thework in issueThe work in dispute is the maintenance of the "electronic" 1 portions of electro mechanically operated Elektron and Monarch typesetting machines at the Company's Dayton, Ohio, plantB Facts as to the disputeSince 1924, when the Company established its plant in Dayton,Ohio, it has dealt with both the IBEW and the ITU unions and hashad formal bargaining agreements with them dating from 1937 During this period, ITU machinists have performed all the mechanicalmaintenance of the Employei's typesetting machines The Employer'smaintenance electricians, members of the IBEW, have performedcertain maintenance functions such as the repair or replacement ofthe electric motors which drive the machines, the lights, the electricheater elements which provide the heat for melting the metal used incasting the type, and the temperature controls The maintenance eleci The record does not indicatethatvacuum tubes transistors or other semiconductordevices or other components of an electronic nature are in fact employed in the operationsof the typesetting machines here involvedHoweverthe term electronic has been usedin this record to designate the electricallyactivated type ofoperation which distinguishesthese newer typesetting machines from the older machines in the Company s composingroomWe shall likewise use the term electronic to designatethe electricdevices whichactivate the machinefunctionsin theCompany snewer machineswhichare thesubjectof this dispute264-188-67-vol 161-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDtricians have also done the necessary wiring to connect the machinesto the sources of electric power in the Employer's plantIn May 1964, the Company installed two Elektron and one Mon'irch typesetting machines These are essentially the same as the traditionalLinotype machines which have long been used, but are"electronically" rather than mechanically operated, and incorporatecertain electronic, or electric, safety devices to warn of any malfunction From May until October 1964, the new machines were maintainedby the ITU machinists, including maintenance of the electronic oper,tting and safety controls At some time in October, a machinist tookin electronic component, such as a resistor or capacitor, but not positi%ely identified in the record, to a maintenance electrician for testingthis incident led to the filing of a complaint by the IBEW with theEmp'oyei in iihich it ch iiged thit the ITU machinists were doingelectricalmaintenance work in the composing room which properlybelonged to the IBEW maintenance electricians The Company metwith the IBEW and suggested that the two Unions, ITU and IBEW,get together and try to settle their differences But no agreement wasreached by the Unions, ind in January 1965 the IBEW, in a meetingwith the Company, charged that the ITU machinists were performing not only the electrical maintenance on the three new typesettingiachines, but also other electrical maintenance work which theIBEW electricians had formerly done At a later date in January,the Company met with the ITU, which refused to give up any of themainten'ince work, whether electrical or mechanical, on the newmachinesFollowing this impasse, the Company filed a charge against theIBEW alleging a violation of Section 8(b) (4) (D), but this was subsequently withdrawn On April 30, the Company directed a letter tothe Unions, making a formal assignment of the typesetting machinemaintenance work, including the electronic or "electro mechanical"work, to the ITU machinists, but excluding all electrical hookupii ork on drive motors, heaters, lights, temperature controls, and certarn other work on the circuit breaker boxes for the temperature controls,which was assigned to the IBEW electricians Thereafter, onMay 3, the IBEW notified the Company that this assignment wasentirely unsatisfactory and that its members did not intend to perform any work for the Company after May 28, 1965, unless a satisfactory assignment was made On Mty 10, the Company filed thecharge in this case Subsequently, the IBEW agreed that in the eventthe Board issues a notice of hearing in this proceeding, it would notengage in a strike There has been no ii ork stoppage ELECTRICAL WORKERS, LOCAL 1527131C Contentions of the partiesThe IBEW contends that its contract and constitution,'and theCompany's past practice, give it jurisdiction over all electricalmaintenance work in the plant, including all the electrical maintenance onthe Company's typesettingmachinesThe ITU, on the other hand, contends that it has historically poisessed jurisdiction of themaintenancework on typesetting machines,that both its conti act 9 and p tist pi actice in the Company's plant giveit this jurisdiction, and furthercontendsthat the functions of the electronic components on the new machines are so intertwined with themechanical operation of these machines that the entiremaintenance,electronic as well as mechanical, belongs and should be assigned to themachinists represented by the ITUThe Company, whileagreeingwith the ITU, further argues thatthe electronicdevices onthe new machinesare no more than secondaryto their mechanical aspects and hence that the knowledgeand expertence of the ITU machinists make themfundamentally more qualifiedfoi their mainten ince The Company also asserts that the efficiencyof its operations demands that the work beassignedto the ITUmachinists because they ai e ilw ays stationed in the composing room,tnd that a division of the maintenance work between that which iselectrical and that which is mechanical would be too costly because itwould require the permanentassignment of electriciansto the coinposing room, in addition to the ITU machinistswho are already stationed thereD Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act The RegionalDirector was satisfied upon the basis of such investigation that there2Article IIIsection Iof the IBEWBargaining Agreement sets forth its coverage asfollowsall employees engaged inwork whichcomes under the jurisdiction of the abovenamed International UnionArticle XXVIIIof the IBEW constitution provides in pertinent part thatthe jurisdiction of the IBEW be recognized as one covering(a)The manufacture assembling construction installation or erection repairor maintenance of all materials equipment apparatus and appliances required inthe production of electricity and its effects3 The ITU Bargaining Agreement provides in pertinent part thatJurisdictionis defined as including all composing room work and includesoperators and machinists on all mechanical devices which cast or compose typeAjurisdiction includesmaintenance of all the foregoing equipment anddevices except that programming and maintenancewhichisprovided by the manufacturer or lessoror byexperts not available from the employees covered by thisagreement 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas reasonable cause to believe that a violation had been committedand directed that a hearing be held in accordance with Section 10(k)of the ActBeforemaking a determination of the dispute, the Board isrequired to find that there is reasonable cause to believe that Section8(b) (4) (D) has been violatedWe aie satisfied that there is adequatesupport for such a finding in this case, particularly in the light of theIBEW's letter dated May 3, 1965, rejecting the Company's Aprilassignment of maintenance R of k on typesetting machines in the com-posing room and advising that its members did not intend to performany work after May 28 unless a satisfactory assignment was madeUpon the basis of the above and the entire record before us, we findthat thereis reasonable causeto believe that the IBEW threateneda strike with an object of forcing the McCall Corporation to assignwork to members of the IBEW rather than to member- of the ITU,and that therefore a violation of Section 8(b) (4) (D) has occurredAccordingly, we find that the work dispute is properly before theBoard for determination under Section 10(k) of the ActE Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work, after giving due consideration to various relevant factors The factors hereinafter set forth bear on theissue of work assignment before us1Background facts as to the machines and operations involi edThe traditional typesetting,or Linotype,machine is a complexmachine designed to mold lines of type in metal In it a mold is storedfor each letter or character These are released in proper order by thepressing of keys on a keyboard and fall into an assembling elevatorfrom which, when a line has been properly assembled and justified,they move to the molding area of the machine where the line is castwith a molten alloy of lead The molds, or mats, are returned by asecond elevator and distributed back into the magazine of themachine The various processes of the machine,in the traditionalLinotype, are activated mechanically by cams, or by a leer movedby the operator of the machineIn the machines which are the subject of the dispute in this proceeding, the steps in the process above described are brought about,not mechanically by the use of cams, but electrically through the useof solenoids which activate the moving parts Microsu itches are usedat various points in the machine as a safety device, causing themachine to stop as the result of a malfunction in some part Also toan increasing extent,these machines are being operated not directly ELECTRICAL WORKERS, LOCAL 1527133oy the pressing of keys on the keyboard, but by the use of prepunchedtape which has been prepared for that purpose on a separate machineThe general purpose of these various functional improvements, likethe invention of the Linotype machine itself, has been to increase thespeed ww ith which type can be set2The skills and training of the employeesFrom the time of the invention of the Linotype machine andthe first installation of the machine about 1886 or 1890 in ITUieprecented shops, ITU members hale both operated and maintainedthese machines I he ITU had developed for the machinist apprenticea separate course of apprenticeship which includes not only instruction in the maintenance and repair of typesetting machines, but also,in part, training such as is given to the typesetting machine operator,including fnmilitirity with the keyboard, setting of type, and makingof forms Completion of this apprenticeship leads to journeyman-tatus similar to that of the opeiator, and qualifying for an identicalpay scale ITU members hai e likewise prepared for and performedthe maintenance work on all the changes and improvements on theLinotype or other typesetting machines since the beginning The ITUoperates a training center which provides courses of training in thead-, anted in i liine operations, including a special 3 week course onthe Elektron m ichine The ITU ilso operates throughout the UnitedStates and Canada about 100 other training schools which useinstiuctois tiained it the training centerAbout the time of the installation of the new machines at the Comp my s pl int, thiec machinists, one from each shift, were sent to a'chool conducted bti the m inuf ictuiei of the machines for a special2 -,seeh course of instruction in then maintenance'` Upon their return,they used this ti iining is a basis for familiarizing the other machinists with the maintenance of the new equipmentThe maintenance electricians also possess ability to perform maintemince upon the electric components involved in the functioning ofthese machines At the hearing, the ITU stipulated that there is othercomplicated equipment ha-ving similar "electronic" components inthe Company's plant that is maintained by the electricians And theCompany likes` ise conceded that the electricians have the ability todo this work Howe\ er, both the ITU and the Company assert, andthe record appears to establish, that the ITU machinists are betterprepared to perform the necessary maintenance work on the electricaloperating controls of the new machines by virtue of their greaterfamiliarity with the mechanical processes involved and their generalThree machinists including at least one of the three above mentioned have also takena 9 month course in electronics set up by the Dayton Typographical Union 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraining in the setting of type. Repairs of components such as micro-switches and solenoids in most cases involve no more than removingthe part and replacing it with a new one. The machinists'knowledgeof the mechanical features of typesetting machines enables them morequickly to locate and repair a malfunctioning part. In the case oftypesetting machines operated by prepunched tape, which includesnot only material to be converted into type but also various operatinginstructions to the machine, the machinists are able more readily toread the tape and apply the thus acquired information to locate thesource of the malfunction. Upon the entire record, we conclude thatbecause of their greater familiarity with the operations of themachines and the setting of type, the factors of training and skillappear to favor the ITU machinists.3.Collective-bargaining agreementsThe record shows that the Company has had collective-bargainingcontracts with both Unions for a number of years, beginning beforeintroduction of the electronically operated typesetting machines inthe plant. Both the IBE'W contract and constitution set forth infootnote2, supra,and the ITU contract set forth in footnote3, supra,can be said to be subject to an interpretation which would includejurisdiction over the maintenance of electronic components of thenewly acquired typesetting machines. Accordingly, and as neithercontract provides any specific reference to the operations here in dis-pute, we find that the factor of contract provisions favors neitherUnion.4.Company, area, and industry practiceThe record establishes that the Company's practice has always beento assign the mechanical maintenance work, and since the advent ofits three new machines also the electronic maintenance work, on itstypesettingmachines to the ITU. Further,the record shows thatwhile there are no other known electro-mechanical typesettingmachines being utilized in the Dayton area, ITU machinists maintainand repair similar electronic typesetting equipment throughout theindustry.We therefore find that the Company's past practice ofassigning the disputed work to the ITU, in accord with the practiceof other principal employers in the industry, favors awarding thedisputed work to the ITU.5.Other pertinent decisionsThere has been no arbitration decision concerning the work in dis-pute at this plant. The record shows, however, that on February 16,1965, pursuant to a complaint filed by the IBEW, David Cole, umpire ELECTRICAL WORKERS, LOCAL 1527135of the AFL-CIO Internal Dispute Plan, issued a decision concerningthe electrical maintenance of Elektron typesetting machines at theNew York Daily News. Cole found the ITU in violation of the AFL-CIO constitution by performing electrical maintenance.We note,however, that neither the Company nor the ITU appeared at thehearing. In these circumstances, and in the absence of any showingin the record as to its evidentiary basis, we can attach little weight tothat determination.56.Substitution of functions and job lossAs set forth above, for many years the ITU machinists have per-formed all maintenance work relating to the mechanical operations ofthe Company's Linotype or other typesetting machines.Electriciansrepresented by the IBKW have performed tasks in connection withreplacement or repair of drive motors,heaters,lights, and tempera-ture controls.It is clear,as indicated in our previous discussion of thetypesettingmachines and their operation,thatthe electrical compo-nents on the Elektron and Monarch machines whose maintenance ishere in dispute perform precisely the same functions as the mechanicalcams and levers on the earlier formsof typesetting machines andhence are merely a more efficient substitute for these earlier mechani-cal devices. If maintenance of the "electronic"portions or componentsof the E]ektron and Monarch machines is awarded to the ITUmachinists,itwould result in neither gain nor loss of work to eitherof the competinggroups ofunion members,but if thesame work isawarded to the IBEWelectricians itwould advantage them atthe expense of the machinists.Thus,this factor favors the ITUmachinists.7.Efficiency of operationsThe Company desires assignment of the disputed maintenance workto the ITU machinists, asserting that such assignment promotes theefficiency of its operations. The record discloses that in the conduct ofthe Company's publishing business time is an important factor, asthere are constant deadlines to be met. It is evident that at least oneadvantage in use of the improved machines here involved is their pos-sible contribution to speed in production. The IBEW electricians arestationed on a floor of the plant other than that on which the compos-ing room is located. They are summoned by telephone and are dis-patched, if available, from this location or from other parts of theplant. The ITU machinists, however, are stationed in the composing5Carpenters District Council of Denver t Vicinity, AFL-CIO (J 0. Veteto and Son),146NLRB 1242;Local964,UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIO (Carleton BrothersCompany),141 NLRB 1138 136DECISIONSOF NATIONALLABOR RELATIONS BOARDI oom, two on each of the three shifts, and are thus immediately available to perform required maintenance tasks e We find that the factorof efficiency favors the ITUConclusions as to the Merits of the DisputeUponconsideration of all pertinent factors appearmg in the rec-ord, we shallassignthe disputed work to the ITU machinists, whopossess sufficient skill, are more effective in theperformance of suchwork because of their broader knowledge of the machines and of thetypesetting process, and have performed the work in the past to thesatisfaction of the Company, which desires to retain them on the job rThe present assignment of the work in dispute to the machinists isconsistent with the Company's past practice,is in accordwith that ofother employers in the industry, and results in neithergain nor lossof jobs for either disputant The assignment of the disputed work tothe electricians would not promote the efficiency of the Company'stypesetting operations, and might result inadding unnecessary costto maintain themWe, accordingly, determinethe instantjurisdictional dispute by deciding that the ITU machinists, rather than theIBEW electricians, are entitled to perform the electronicmaintenancework on the Company's Elektron and Monarch typesettingmachinesHow e-. er, the award of this specified work is not to betaken as encompassing work traditionally performed by the IBEW, such as repair orreplacement of electric motors, lights, electricheater elements, tem.perature controls, and the wiring connecting the machinesto sourcesof electric power In making this determination,we are assigning thework to the machinists Hho are repiesented by the ITU, but not tothat Union or its membersDETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board makesthe following determination of dispute1The machinists employed by the McCall Corporation, who arerepresented by the Dayton Typographical Union, Local No 57, International Typographical Union, AFL-CIO, are entitled to perform6 The record indicates thatthe very greatmajority of all maintenance work on thetypesetting machines is mechanical in natureHence theCompany is in any event requiredto continue the full time assignmentof ITUmachinists to the composing room If theIBEW electricianswere to beassigned the maintenance of electronic components in thetypesetting machines the possibility of breakdown in these parts and necessity of speedyrepairs wouldthe Companyasserts require the assignment also ofan IBEWelectricianto full time duty in the composing room on each shift a procedure which would involveexcessive cost1Locai Union1$4 of IBEW(KansasCity Star Company)160 NLRB 1091 (Supplemental Decision and Amended Determinationof Dispute) ELSACANNING COMPANY137the disputed work of maintaining the electronic components on type-setting machines located in the composing room of the McCall Cor-poration plant, Dayton, Ohio.2.The International Brotherhood of Electrical Workers, Local No.1527,AFL-CIO, is not entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require the Company to assignthe above-described disputed work to electricians.3.Within 10 days from the date of this Decision, and Determina-tion of Dispute, the International Brotherhood of Electrical Work-ers, Local No. 1527, AFL-CIO, shall notify the Regional Director forRegion 9, in writing, whether it will or will not refrain from forc-ing or requiring the Company, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute to electriciansrather than to machinists.Elsa Canning CompanyandAmalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, and Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,General Drivers Local Union No. 657.Case 23-CA-2109.October 20,1966DECISION AND ORDEROn May 31, 1966, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certainunfair laborpractices, andrecommendingthatit cease anddesist therefrom and take certainaffirmative action,as set forth in the attachedTrial Examiner'sDecision. Thereafter, all parties filed exceptions to theTrial Exam-iner'sDecision and supporting briefs. Respondent fileda brief inanswerto the Charging Parties' exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and briefs, theGeneral Counsel's and the Charging Parties' exceptions and briefs,and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the fol-lowing modification.161 NLRB No. 9.